                                                                                                                       Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     In re Application of Latvia MGI Tech                          20-MC-80152
                                                      )   Case No: _______________
 4                                                    )
                                     Plaintiff(s),    )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6                                                    )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                     Defendant(s).
                                                      )
 8
         I, Anne Stone Toker                      , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Petitioner Lativa MGI Tech SIA, et al.       in the
                                                                David L. Bilsker
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      51 Madison Avenue, 22nd FL                            50 California Street, 22nd FL
14    New York, NY 10010-1601                               San Francisco, CA 94111-4788
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 849-7440                                        (415) 875-6432
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    annetoker@quinnemanuel.com                            davidbilsker@quinnemanuel.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 2488344      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 09/23/20                                                Anne Stone Toker
22                                                                                         APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Anne Stone Toker                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication         S DISTRICT
                                                                               with,
                                                                              TE      localC co-counsel
                                                                            TA
     designated in the application will constitute notice to the party.
                                                                                                       O
                                                                             S




27
                                                                                                        U
                                                                           ED




                                                                                                         RT




                                                                                          VED
                                                                       UNIT




                                                                                     APPRO
28   Dated: October 6, 2020
                                                                                                               R NIA




                                                                                           rr ick
                                                             UNITED STATES DISTRICT/MAGISTRATE    JUDGE
                                                                        NO




                                                                                    m H. O
                                                                           e Willia
                                                                                                               FO




                                                                                 Judg
                                                                         RT




                                                                                                           LI




                                                                                ER
                                                                           H




                                                                                                       A




                                                                                                           C
     PRO HAC VICE APPLICATION & ORDER                                                N
                                                                                         D IS T IC T O
                                                                                                       F                October 2012
                                                                                               R
